Exhibit 10.1

FIFTH SUPPLEMENTAL INDENTURE

FIFTH SUPPLEMENTAL INDENTURE (this “Fifth Supplemental Indenture”), dated as of
April 17, 2014, among Endo Health Solutions Inc. (formerly known as Endo
Pharmaceuticals Holdings Inc.), a Delaware corporation (the “Company”), the
Guarantors (as such term is defined in the Indenture) and Wells Fargo Bank,
National Association, as trustee under the Indenture referred to below (the
“Trustee”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of June 8, 2011 (the “Base Indenture”), among the Company,
the then existing Guarantors and the Trustee, which was supplemented by the
first supplemental indenture, dated as of June 17, 2011 (the “First Supplemental
Indenture”), the second supplemental indenture, dated as of August 16, 2011 (the
“Second Supplemental Indenture”), the third supplemental indenture, dated as of
September 26, 2011(the “Third Supplemental Indenture”) and the fourth
supplemental indenture, dated as of December 2, 2013 (the “Fourth Supplemental
Indenture” and together with the Base Indenture, the First Supplemental
Indenture, the Second Supplemental Indenture and the Third Supplemental
Indenture, the “Indenture”), each among the Company, the then existing
Guarantors named therein and the Trustee related to the Company’s 7% Senior
Notes due 2019 (the “Notes”);

WHEREAS, the Company has offered to exchange (the “Exchange Offer”) any and all
of the outstanding Notes from the Holders of the Notes for 7.00% Senior Notes
due 2019 to be issued by Endo Finance LLC and Endo Finco Inc. and, in
conjunction with the Exchange Offer, solicited consents (the “Consent
Solicitation”) from the Holders of the Notes pursuant to the offer to exchange,
dated March 27, 2014 (the “Offer to Exchange”), to the amendments to the
Indenture contained herein upon the terms and subject to the conditions set
forth therein;

WHEREAS, in connection with the Consent Solicitation, Holders that have
delivered and have not withdrawn a valid consent on a timely basis (the
“Consenting Holders”) are entitled to receive a consent fee with respect to the
Notes in respect of which they have validly consented, payable only if all
conditions to the Consent Solicitation are satisfied or waived by the Company
(the “Consent Payment”);

WHEREAS, Section 9.02 of the Indenture provides that, subject to certain
exceptions inapplicable hereto, the Company and the Trustee may amend or
supplement the Indenture with the consent of at least a majority in aggregate
principal amount of the outstanding Notes (the “Requisite Consents”);

WHEREAS, the Company has received the Requisite Consents to effect amendments to
the Indenture as set forth in Article II hereof (the “Consented Amendments”),
based on reports provided by D.F. King & Co., Inc., as exchange agent and
information agent in the Exchange Offer and the Consent Solicitation, and
delivered to the Trustee such Requisite Consents to the Trustee;

WHEREAS, the execution and delivery of this Fifth Supplemental Indenture has
been duly authorized by the Company and the Guarantors and all conditions and
requirements necessary to make this instrument a valid and binding agreement
have been duly performed and complied with;



--------------------------------------------------------------------------------

WHEREAS, following the execution of this Fifth Supplemental Indenture, the terms
hereof will become operative (the “Operative Date”) upon the payment of the
applicable consideration in the Exchange Offer in respect of the Notes accepted
for exchange, on the settlement date of the Exchange Offer.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Guarantors and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. DEFINED TERMS. All capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Indenture, as supplemented
and amended hereby. All definitions in the Indenture shall be read in a manner
consistent with the terms of this Fifth Supplemental Indenture.

ARTICLE II

CONSENTED AMENDMENTS

SECTION 2.01. AMENDMENTS TO CERTAIN COVENANTS OF THE INDENTURE. Subject to
Section 4.02 hereof, the following Sections of the Indenture are hereby amended
to read as follows and any and all references to such sections and provisions of
the Indenture which are amended, modified, replaced or deleted and any and all
obligations thereunder are hereby deleted throughout the Indenture, and such
sections and references shall be of no further force or effect:

a) Section 3.09 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 3.09 [INTENTIONALLY OMITTED]”

b) Section 4.03 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.03 Reports.

Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Company
shall comply with the reporting obligations set forth under Section 314(a) of
the Trust Indenture Act.”

c) Section 4.05 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.05 [INTENTIONALLY OMITTED]”

d) Section 4.06 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.06 [INTENTIONALLY OMITTED]”

 

2



--------------------------------------------------------------------------------

e) Section 4.07 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.07 [INTENTIONALLY OMITTED]”

f) Section 4.08 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.08 [INTENTIONALLY OMITTED]”

g) Section 4.09 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.09 [INTENTIONALLY OMITTED]”

h) Section 4.10 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.10 [INTENTIONALLY OMITTED]”

i) Section 4.11 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.11 [INTENTIONALLY OMITTED]”

j) Section 4.12 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.12 [INTENTIONALLY OMITTED]”

k) Section 4.13 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.13 [INTENTIONALLY OMITTED]”

l) Section 4.14 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.14 [INTENTIONALLY OMITTED]”

m) Section 4.15 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.15 [INTENTIONALLY OMITTED]”

n) Section 4.16 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.16 [INTENTIONALLY OMITTED]”

o) Section 4.17 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.17 [INTENTIONALLY OMITTED]”

 

3



--------------------------------------------------------------------------------

p) Section 4.18 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.18 [INTENTIONALLY OMITTED]”

q) Section 4.19 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.19 [INTENTIONALLY OMITTED]”

r) Section 4.20 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 4.20 [INTENTIONALLY OMITTED]”

s) Section 10.04 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 10.04 [INTENTIONALLY OMITTED]”

t) Section 5.01 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 5.01 Merger, Consolidation or Sale of Assets

The Company shall not: (1) consolidate with or merge with or into another Person
(whether or not the Company is the surviving corporation); or (2) directly or
indirectly, sell, assign, transfer, convey, lease or otherwise dispose of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
taken as a whole, in one or more related transactions, to another Person,
unless:

(a) [INTENTIONALLY OMITTED]:

(1) [INTENTIONALLY OMITTED]; or

(2) [INTENTIONALLY OMITTED];

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Company) or the Person to which such sale, assignment, transfer,
conveyance, lease or other disposition has been made assumes all the obligations
of the Company under the Notes, this Indenture and the Registration Rights
Agreement pursuant to agreements reasonably satisfactory to the Trustee;

(c) [INTENTIONALLY OMITTED];

(d) [INTENTIONALLY OMITTED]; and

(e) the Company shall have delivered to the trustee an Officers’ Certificate and
an opinion of counsel, each stating that such consolidation, merger or transfer
and such supplemental indenture (if any) comply with this Indenture.”

 

4



--------------------------------------------------------------------------------

u) Section 6.01 of the Indenture is hereby amended and restated in its entirety
as follows:

“SECTION 6.01 Events of Default

Each of the following is an “Event of Default”:

(1) default for 30 days in the payment when due of interest and Additional
Interest, if any, on the Notes;

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on the Notes;

(3) [INTENTIONALLY OMITTED];

(4) [INTENTIONALLY OMITTED];

(5) [INTENTIONALLY OMITTED];

(6) [INTENTIONALLY OMITTED];

(7) the Company:

 

  (A) commences a voluntary insolvency proceeding,

 

  (B) consents to the entry of an order for relief against it in an involuntary
insolvency proceeding,

 

  (C) consents to the appointment of a Bankruptcy Custodian of it or for all or
substantially all of its property,

 

  (D) makes a general assignment for the benefit of its creditors, or

 

  (E) generally is not paying its debts as they become due;

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

 

  (A) is for relief against the Company in an involuntary insolvency proceeding;

 

  (B) appoints a Bankruptcy Custodian of the Company for all or substantially
all of the property of the Company; or

 

  (C) orders the liquidation of the Company;

and the order or decree remains unstayed and in effect for 60 consecutive days;
and

(9) [INTENTIONALLY OMITTED].”

SECTION 2.02. AMENDMENTS TO CERTAIN DEFINITIONS. Subject to Section 4.02 hereof,
Section 1.01 of the Indenture is hereby amended by deleting those definitions
which appear solely in the text deleted from the Indenture pursuant to the
amendments contained herein. All cross-references in the Indenture to sections
and clauses deleted by this Article II shall also be deleted in their entirety.

 

5



--------------------------------------------------------------------------------

ARTICLE III

AMENDMENTS TO THE NOTES

The Notes include certain of the foregoing provisions from the Indenture to be
deleted or amended pursuant to Article II hereof. Upon the Operative Date, such
provisions from the Notes shall be deemed deleted or amended as applicable.

ARTICLE IV

MISCELLANEOUS PROVISIONS

SECTION 4.01. EFFECT OF FIFTH SUPPLEMENTAL INDENTURE. Except as amended hereby,
all of the terms of the Indenture shall remain and continue in full force and
effect and are hereby confirmed in all respects. From and after the date of this
Fifth Supplemental Indenture, all references to the Indenture (whether in the
Indenture or in any other agreements, documents or instruments) shall be deemed
to be references to the Indenture as amended and supplemented by this Fifth
Supplemental Indenture.

SECTION 4.02. EFFECTIVENESS. This Fifth Supplemental Indenture shall become
effective and binding on the Company, the Trustee and every Holder of the Notes
heretofore or hereafter authenticated and delivered under the Indenture, upon
the execution and delivery by the parties to this Fifth Supplemental Indenture.
The provisions of this Fifth Supplemental Indenture shall be effective upon the
execution hereof by the Company, the Guarantors and the Trustee; provided that
the amendments to the Indenture and the Notes set forth in Article II and
Article III hereof shall not become operative until the Operative Date. Prior to
the Operative Date, the Company or the Guarantors may terminate this Fifth
Supplemental Indenture upon written notice to the Trustee.

SECTION 4.03. NEW YORK LAW TO GOVERN; WAIVER OF JURY TRIAL. THIS FIFTH
SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. THE COMPANY, THE TRUSTEE AND EACH OF THE
GUARANTORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS FIFTH SUPPLEMENTAL INDENTURE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 4.04. COUNTERPARTS. The parties may sign any number of copies of this
Fifth Supplemental Indenture. Each signed copy (which may be provided via
facsimile or other electronic transmission) shall be an original, but all of
them together represent the same agreement.

SECTION 4.05. EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 4.06. FURTHER ASSURANCES. The parties hereto will execute and deliver
such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purpose of this Fifth
Supplemental Indenture and the Indenture.

 

6



--------------------------------------------------------------------------------

SECTION 4.07. THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Fifth
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Company and the Guarantors.

(Signature pages follow)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.

 

COMPANY: ENDO HEALTH SOLUTIONS INC. By:  

/s/ Deanna Voss

  Name:   Deanna Voss   Title:   Assistant Secretary GUARANTORS: ENDO
PHARMACEUTICALS INC. ENDO PHARMACEUTICALS SOLUTIONS INC. ENDO PHARMACEUTICALS
VALERA INC. GENERICS INTERNATIONAL (US), INC. AMERICAN MEDICAL SYSTEMS HOLDINGS,
INC. AMERICAN MEDICAL SYSTEMS, INC. AMS RESEARCH CORPORATION AMS SALES
CORPORATION LASERSCOPE GENERICS INTERNATIONAL (US MIDCO), INC. GENERICS
INTERNATIONAL (US PARENT), INC. GENERICS INTERNATIONAL (US HOLDCO), INC. By:  

/s/ Deanna Voss

  Name:   Deanna Voss   Title:   Assistant Secretary

[Signature pages to 2019 Notes Fifth Supplemental Indenture]



--------------------------------------------------------------------------------

GENERICS BIDCO I, LLC VINTAGE PHARMACEUTICALS, LLC GENERICS BIDCO II, LLC WOOD
PARK PROPERTIES LLC MOORES MILL PROPERTIES LLC QUARTZ SPECIALTY PHARMACEUTICALS,
LLC   By:   GENERICS INTERNATIONAL (US), INC., as its Manager By:  

/s/ Deanna Voss

  Name:   Deanna Voss   Title:   Assistant Secretary LEDGEMONT ROYALTY SUB LLC  
By:   ENDO PHARMACEUTICALS SOLUTIONS, INC., as its Manager By:  

/s/ Deanna Voss

  Name:   Deanna Voss   Title:   Assistant Secretary

[Signature pages to 2019 Notes Fifth Supplemental Indenture]



--------------------------------------------------------------------------------

TRUSTEE:

Wells Fargo Bank, National

Association, as Trustee

By:  

/s/ Martin G. Reed

  Name:   Martin G. Reed   Title:   Vice President

[Signature pages to 2019 Notes Fifth Supplemental Indenture]